Citation Nr: 0711505	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1974.

In a September 1997 rating decision, the above Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for chronic left 
shoulder dislocation, which was previously denied in a June 
1991 rating decision.  

In December 1998, the veteran testified before an Acting 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims file.  

In a decision dated April 1999, the Board determined, in 
pertinent part, that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a chronic left shoulder dislocation.  

The veteran appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, the VA Office of General Counsel and the 
veteran's representative filed a Joint Motion requesting that 
the CAVC vacate the portion of the Board's April 1999 
decision that denied service connection for a chronic left 
shoulder dislocation.  The Joint Motion states that the Board 
erred in finding that the June 1991 rating decision, which 
denied entitlement to service connection for a chronic left 
shoulder dislocation, was final, on the basis that a May 1992 
written statement from the veteran had constituted a timely 
notice of disagreement (NOD) as to the June 1991 denial.  It 
was, therefore, determined that the Board's April 1999 
decision should be vacated and that the claim for service 
connection for a chronic left shoulder dislocation should be 
remanded for adjudication on the merits.  It was also 
determined that the case should then be returned to the RO 
for a Statement of the Case (SOC) to be issued.  In an Order 
dated in December 1999, the CAVC granted the Joint Motion, 
vacated the Board's April 1999 decision pursuant thereto, and 
remanded the claim to the Board.  A copy of the CVAC's 
December 1999 Order is in the claims file.  

In June 2000, the Board remanded this claim for additional 
evidentiary development, instructing the RO to assist in 
obtaining any additional evidence identified by the veteran 
and to adjudicate the issue of entitlement to service 
connection for a chronic left shoulder disability.  

Thereafter, in January 2001, the RO issued an SOC in which it 
denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a Supplemental SOC, a letter attached correctly identified 
the document as an SOC and advised the veteran that, if he 
wished to continue his appeal, he should complete and file 
the enclosed VA Form 9 or its equivalent.  In a February 2001 
letter, the veteran's representative set forth additional 
argument in support of the veteran's claim.  The Board 
believes that the representative's letter constituted a valid 
substantive appeal, in lieu of VA Form 9.  Thus, the issue of 
entitlement to service connection for a chronic left shoulder 
disability was properly placed before the Board on appeal.  

In a July 2002 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's July 2002 decision 
to the CAVC.  In that litigation, a Joint Motion for Remand 
was filed by the VA General Counsel and the appellant, 
averring that a remand was required due to the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and the duty and notice requirements mandated thereby.  
In an Order dated June 2003, the CAVC vacated the Board's 
July 2002 decision and remanded the matter, pursuant to the 
Joint Motion.  In September 2003, the Board remanded the 
veteran's claim for further evidentiary and procedural 
development.  

Additional development was conducted, and the veteran's claim 
was certified to the Board.  In an April 2005 decision, the 
Board denied the veteran's claim for service connection for a 
chronic left shoulder disability.  The veteran appealed the 
Board's April 2005 decision to the CAVC.  In that litigation, 
a Joint Motion for Remand, dated in October 2006, was filed 
by the VA General Counsel and the appellant.  In November 
2006, a CAVC order was issued, remanding the veteran's claim 
for reasons which will be further explained herein.

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The October 2006 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the April 2005 decision.  
Specifically, the Joint Motion states that the Board did not 
provide adequate reasons and bases with regard to an April 
2001 VA examination report.  The Joint Motion states that, 
although the Board explained that the April 2001 examination 
was probative due to an exhaustive review of the veteran's 
records, the VA examiner did not review the results of the 
April 2001 MRI, and the Board did not consider this in its 
decision or provide analysis as to why the review was not 
necessary.  

Review of the record shows the examiner who conducted the 
April 2001 VA examination did not review the X-ray or MRI 
reports prior to rendering his conclusions as to the etiology 
of the veteran's left shoulder disability, and did not submit 
an addendum to the examination report discussing the X-ray 
and MRI findings.  In this regard, the Board notes the April 
2001 MRI report reflects the veteran had an impingement in 
the left shoulder by acromial clavicular osteophytes and 
tendonitis of the supraspinatous tendon.  However, there is 
no medical opinion of record which addresses whether these 
findings support a conclusion that the veteran's current left 
shoulder disability is related to his military service.  

In addition, the Board notes there is conflicting evidence as 
to the type and nature of the bony and joint abnormalities 
associated with the veteran's left shoulder.  A January 1997 
X-ray report reflects the veteran has degenerative changes in 
his left shoulder.  However, subsequent X-rays of the 
veteran's shoulder, conducted at the April 2001 VA 
examination, revealed no significant bony or joint 
abnormalities.  A September 2004 private examination report 
reflects X-rays revealed irregularity in the anterior glenoid 
labrum of the veteran's left shoulder.  Although the evidence 
does not contain a consistent picture of the veteran's left 
shoulder disability, there is no medical opinion of record 
which reconciles the disparities as to the veteran's left 
shoulder disability.  

Moreover, the Board notes the veteran, through his 
representative, has recently requested that a new examination 
be conducted to determine whether a medical nexus exists 
between the veteran's current left shoulder disability and 
active military service.  In this regard, the Board notes 
that more than six years have passed since the last VA 
examination was conducted and, although there is a September 
2004 private medical examination and opinion of record, it 
does not appear that the physician who conducted that 
examination reviewed the veteran's service and post-service 
medical records prior to rendering his decision.  

Based on the foregoing, the Board finds a remand is necessary 
to obtain a new medical examination and opinion that 
addresses all medical findings and conclusions of record in 
determining whether the veteran's current left shoulder 
disability is related to military service.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA examination in 
conjunction with his claimed left shoulder 
disability.  The claims file, including this 
Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report 
should reflect that such review is 
accomplished.

a.	A diagnosis of any currently 
manifested left shoulder disability 
should be made, and the examiner 
should render an opinion as to whether 
the disability is etiologically 
related to the veteran's military 
service.  All necessary special 
studies or tests, including X-ray 
films, if necessary, are to be done 
and all findings described in detail.  
b.	The examiner is requested to offer an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current left 
shoulder disability is due to the 
veteran's active military service.  In 
rendering an opinion, the examiner 
must specifically address whether the 
evidence of record, including the 
January 1997 X-ray findings, April 
2001 X-ray and MRI findings, and 
subsequent medical evidence and 
opinions of record, support a 
conclusion that the veteran's current 
left shoulder disability is causally 
related to his period of active 
military service.  

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.	If it cannot be determined whether the 
veteran currently has a left shoulder 
disability that is related to his 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an SSOC 
and afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

